Exhibit 10.2

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.

WARRANT TO PURCHASE COMMON STOCK

 

 

 

Date of Issuance

  

Warrant No.: 2020-001

August 14, 2020

  

94,133 Shares of Common Stock

FOR VALUE RECEIVED, this Warrant (this “Warrant”) is issued to KENNETH FRIED
(together with his, her, or its assigns, the “Holder”) by ODYSSEY MARINE
EXPLORATION, INC., a Nevada corporation (the “Company”), pursuant to the Note
and Warrant Purchase Agreement dated July 12, 2018, among the Company, the
Lender, and certain other investors as amended on October 4, 2018, and as
further amended on the date hereof (the “Purchase Agreement”). This Warrant is
one of a series of Warrants issued pursuant to the Purchase Agreement, and
capitalized terms not defined herein shall have the meanings set forth in the
Purchase Agreement.

Section 1. Purchase of Shares.

(a) Number of Conversion Shares. Subject to the terms and conditions set forth
herein and set forth in the Purchase Agreement, the Holder is entitled, upon
surrender of this Warrant at the principal office of the Company (or at such
other place as the Company shall notify the Holder in writing), to purchase from
the Company up to 94,133 Conversion Shares (as adjusted pursuant to Section 4
hereof).

(b) Exercise Price. The purchase price for the Conversion Shares issuable
pursuant to this Section 1 shall be $4.67 per share, subject to adjustment
pursuant to Section 4 hereof. Such purchase price, as adjusted from time to
time, is herein referred to as the “Exercise Price.”

Section 2. Exercise Period. This Warrant shall be exercisable, in whole or in
part, during the period commencing on the date the date hereof and ending at
5:00 p.m. Eastern Time on August 14, 2023 (the “Exercise Period”).

Section 3. Method of Exercise.

(a) While this Warrant remains outstanding and exercisable in accordance with
Section 2 above, the Holder may exercise, in whole or in part, the purchase
rights evidenced hereby. Such exercise shall be effected by:

 

  (i)

the surrender of the Warrant, together with a duly executed copy of the Notice
of Exercise attached hereto, to the Secretary of the Company at its principal
office (or at such other place as the Company shall notify the Holder in
writing); and

 

  (ii)

the payment to the Company of an amount equal to the aggregate Exercise Price
for the number of Conversion Shares being purchased.



--------------------------------------------------------------------------------

(b) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant is
surrendered to the Company as provided in Section 3(a) above. At such time, the
person or persons in whose name or names any certificate for the Conversion
Shares shall be issuable upon such exercise as provided in Section 3(c) below
shall be deemed to have become the holder or holders of record of the Conversion
Shares represented by such certificate.

(c) As soon as practicable after the exercise of this Warrant in whole or in
part, and in any event within twenty (20) days thereafter, the Company at its
expense will cause to be issued in the name of, and delivered to, the Holder, or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct:

 

  (i)

a certificate or certificates for the number of Conversion Shares to which such
Holder shall be entitled, and

 

  (ii)

in case such exercise is in part only, a new warrant or warrants (dated the date
hereof) of like tenor, calling in the aggregate on the face or faces thereof for
the number of Conversion Shares equal to the number of such Conversion Shares
called for on the face of this Warrant minus the number of Conversion Shares
purchased by the Holder upon all exercises made in accordance with Section 3(a)
above or Section 4 below.

Section 4. Adjustment of Exercise Price and Number of Conversion Shares. The
number and kind of Conversion Shares purchasable upon exercise of this Warrant
and the Exercise Price shall be subject to adjustment from time to time as
follows:

(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the issuance but prior to the expiration of this Warrant subdivide
its Common Stock, by split-up or otherwise, or combine its Common Stock, or
issue additional shares of its Common Stock as a dividend with respect to any
shares of its Common Stock, the number of Conversion Shares issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination. Appropriate adjustments shall also be made to the
Exercise Price payable per share, but the aggregate Exercise Price payable for
the total number of Conversion Shares purchasable under this Warrant (as
adjusted) shall remain the same. Any adjustment under this Section 4(a) shall
become effective at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend.

(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization or change in the capital stock of the
Company (other than as a result of a subdivision, combination or stock dividend
provided for in Section 4(a) above), then, as a condition of such
reclassification, reorganization or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant, the kind and amount of shares
of stock and other securities or property receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Conversion Shares by the Holder
immediately prior to such reclassification, reorganization or change. In any
such case appropriate provisions shall be made with respect to the rights and
interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price per Conversion Share payable hereunder, provided the
aggregate Exercise Price shall remain the same.



--------------------------------------------------------------------------------

(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Conversion Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.

Section 5. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

Section 6. No Stockholder Rights. Prior to exercise of this Warrant, the Holder
shall not be entitled to any rights of a stockholder with respect to the
Conversion Shares, including (without limitation) the right to vote such
Conversion Shares, receive dividends or other distributions thereon, exercise
preemptive rights or be notified of stockholder meetings, and except as
otherwise provided in this Warrant or the Purchase Agreement, such Holder shall
not be entitled to any stockholder notice or other communication concerning the
business or affairs of the Company.

Section 7. Transfer of Warrant. Subject to compliance with applicable federal
and state securities laws and any other contractual restrictions between the
Company and the Holder contained in the Purchase Agreement, this Warrant and all
rights hereunder are transferable in whole or in part by the Holder to any
person or entity upon written notice to the Company. Within a reasonable time
after the Company’s receipt of an executed Assignment Form in the form attached
hereto, the transfer shall be recorded on the books of the Company upon the
surrender of this Warrant, properly endorsed, to the Company at its principal
offices, and the payment to the Company of all transfer taxes and other
governmental charges imposed on such transfer. In the event of a partial
transfer, the Company shall issue to the new holders one or more appropriate new
warrants.

Section 8. Governing Law. This Warrant shall be governed by and construed under
the laws of the State of Florida as applied to agreements among Florida
residents, made and to be performed entirely within the State of Florida.

Section 9. Successors and Assigns. The terms and provisions of this Warrant and
the Purchase Agreement shall inure to the benefit of, and be binding upon, the
Company and the holders hereof and their respective successors and assigns.

Section 10. Titles and Subtitles. The titles and subtitles used in this Warrant
are used for convenience only and are not to be considered in construing or
interpreting this Warrant.



--------------------------------------------------------------------------------

Section 11. Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at the following addresses (or at such other addresses as shall be
specified by notice given in accordance with this Section 11):

 

If to the Company:   Odyssey Marine Exploration, Inc.   205 S. Hoover Blvd.  
Suite 210   Tampa, Florida 33609   Attention: Chief Executive Officer If to the
Holder:   At the address set forth on the signature page hereto.

Section 12. Amendments and Waivers; Resolutions of Dispute; Notice. The
amendment or waiver of any term of this Warrant, the resolution of any
controversy or claim arising out of or relating to this Warrant and the
provision of notice shall be conducted pursuant to the terms of the
Purchase Agreement.

Section 13. Severability. If any provision of this Warrant is held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.

Section 14. Counterparts; Facsimile Signatures. This Warrant may be executed in
one or more counterparts, each of which will be deemed to be an original copy of
this Warrant and all of which, when taken together, will be deemed to constitute
one and the same Warrant. The exchange of copies of this Warrant and of
signature pages by facsimile or electronic transmission shall constitute
effective execution and delivery of this Warrant as to the parties and may be
used in lieu of the original Warrant for all purposes. Signatures of the parties
transmitted by facsimile or electronic transmission shall be deemed to be their
original signatures for all purposes.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
above written.

 

ODYSSEY MARINE EXPLORATION, INC.

By:

  /s/ Mark D. Gordon   Mark D. Gordon   Chief Executive Officer

 

Acknowledged and Agreed: Lender: KENNETH FRIED

/s/ Kenneth Fried

(Signature)

 

[Signature Page to Warrant]



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

Odyssey Marine Exploration, Inc.

Attention: Corporate Secretary

The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant, [                ] shares of Common Stock pursuant to the terms of the
attached Warrant, and tenders herewith payment in cash of the Exercise Price of
such Conversion Shares in full, together with all applicable transfer taxes, if
any.

The undersigned hereby represents and warrants that Representations and
Warranties in Section 6 of the Purchase Agreement are true and correct as of the
date hereof.

 

       HOLDER:

Date:

 

                                         

     By:   

                                                 

      

Address:

                 

Name in which shares should be registered:

                 



--------------------------------------------------------------------------------

Appendix A

Outstanding Warrants

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute

this form and supply required information.

Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:

 

Name:

     

Address:

           

Dated:

         

(Holder’s Signature)

  Holders Address:            

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant. Officers of corporations and those acting in
a fiduciary or other representative capacity should provide proper evidence of
authority to assign the foregoing Warrant.